DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 03/17/2021 has been considered.  A signed and initialed PTO-1449 that corresponds to the IDS is attached herewith.

Drawings
The drawings filed on 12/28/2020 have been accepted by the Examiner for examination purposes.

Allowable Subject Matter
Claims 1-10 are allowable.
Claim 1 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a turbidity sensor comprising: a drying agent and a chamber system, the chamber system having a central receiving space comprising a cuvette5, at least a first sensor chamber adjoined by a first light sensor, and a drying chamber comprising a drying agent, the lighting chamber, the at least first sensor chamber and the drying chamber being each fluidically connected to the central receiving space, in combination with the rest of the limitations of claim 1.
Claims 2-10 are allowable because they are dependent on claim 1 or an intermediate claim.
Langhoff et al (US 2017/0307525 A1) is the closest prior art to the Applicant’s claimed invention.  However Langhoff et al does not teach of a turbidity sensor comprising: a lighting chamber, a first sensor chamber and a drying chamber that are fluidically connected to a central receiving space comprising a cuvette.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886